Citation Nr: 1242230	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-33 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for hyperabduction injury of the right shoulder with residual tendonitis, prior to March 1, 2010.

2.  Entitlement to a disability rating in excess of 10 percent for hyperabduction injury of the right shoulder with residual tendonitis, from March 1, 2010, to include the propriety of a rating reduction from 20 percent to 10 percent, effective March 1, 2010.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel

INTRODUCTION

The Veteran served on active duty from February 1987 through July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the RO, which denied a higher disability rating for hyperabduction injury of the right shoulder with residual tendonitis, and effectuated reduction of the disability rating assigned for that disability from 20 percent to 10 percent, effective March 1, 2010.

By way of procedural history, the Veteran filed the pending claim for a compensable disability rating for his right shoulder disability in June 2009.  In a July 2009 rating decision, the RO granted a higher disability rating of 20 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5201, effective January 23, 2009.  Subsequently, in August 2009, the RO proposed that the 20 percent disability rating be reduced to 10 percent.  As basis for the proposed reduction, the RO stated that "administrative error" had been committed; specifically, that DC 5201 had been misapplied in its July 2009 rating decision.  In that regard, the RO explained that the right shoulder motion demonstrated by the Veteran did not meet the criteria for a 20 percent disability rating.  The proposed reduction was effectuated by a December 2009 rating decision, effective March 1, 2010.

In January 2010, the Veteran filed a timely notice of disagreement (NOD) in which he challenged the effectuated reduction.  In a July 2010 statement of the case (SOC), the RO readjudicated the issues of whether the Veteran was entitled to a rating greater than 10 percent for his right shoulder disability, as well as the propriety of the aforementioned reduction.  The Veteran subsequently perfected his appeal in August 2010, via VA Form 9 substantive appeal, stating his desire to "continue the appeal as addressed in the SOC dated 07-28-10."

In view of the foregoing claims history, the Board finds that its jurisdiction extends over the issues of whether the Veteran is entitled to a disability rating higher than 20 percent prior to March 1, 2010, and whether the Veteran is entitled to a disability rating higher than 10 percent from March 1, 2010, to include the propriety of the rating reduction from 20 percent to 10 percent, effective from March 1, 2010.  To that end, the Board has characterized the issues on appeal as expressed on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on the issues on appeal is warranted.

A VA examination was performed in May 2009 to assess the current severity of the Veteran's service-connected right shoulder disability.  The corresponding report provides a recitation of the medical history reported by the Veteran; subjectively reported symptoms and functional limitations; objective findings from physical examination of the shoulder, to include demonstrated ranges of right shoulder motion; and findings from x-ray studies of the shoulder.  Although the examiner confirmed the ongoing diagnosis of right shoulder hyperabduction with residual chronic tendonitis and limited range of motion, she expressed that she was unable to provide an opinion as to the extent of additional limitation of shoulder motion and function due to pain, fatigue, and lack of endurance without resorting to speculation.  In that regard, the examiner noted that "additional evidence on clinical examination" was needed; however, she did not specify as to what other clinical findings were necessary in order to provide a non-speculative opinion, nor did she provide an explanation as to why such information could not be obtained during the examination.

When evaluating musculoskeletal disabilities, such as the Veteran's right shoulder disability, VA may, in addition to applying schedular criteria, also consider granting a higher rating based upon additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).   The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the application of diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  During the May 2009 VA examination, the Veteran reported occasional flare-ups of pain, particularly with reaching movements, which impaired his ability to perform certain tasks in his current occupation as a construction supervisor.  Range of motion testing performed during the examination revealed some limitation of right shoulder motion that was attributable to reported pain.  In view of the same, and in the absence of an opinion as to whether the extent of motion and function is limited further due to pain, fatigue, and/or lack of endurance, the conclusions provided by the VA examiner are incomplete.

The Board points out that, where a VA examiner has expressed that a finding cannot be rendered without resort to speculation, the United States Court of Appeals for Veterans Claims (Court) has observed that VA is not required to proceed through multiple iterations of repetitive medical examinations until it has obtained a conclusive opinion or formally declares that further examinations would be futile.  Jones v. Shinseki, 23 Vet. App. 382, 387 (2010).  Nonetheless, it must be clear from some combination of the examiner's opinion and the Board's analysis of the record, that the examiner has not invoked the phrase "without resort to mere speculation" as a substitute for full consideration of all pertinent and available medical facts.  Id.   The Court noted that such a standard requires that the examiner's assessment be made after all due diligence has been exercised in seeking relevant medical information that may have bearing on the requested opinion.  Id. at 389.  Although a bald statement by the examiner that it would be speculative to render an opinion as to etiology or diagnosis is fraught with ambiguity, by contrast, the Board may rely on an examiner's conclusion that an opinion would be speculative where that opinion is supported by basis or it is otherwise apparent from the Board's review of the evidence.  Id. at 390.  The Board must also ensure that it is clear, from either the examiner's statements or the Board decision, that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  Id. (quoting Daves v. Nicholson, 21 Vet. App. 246 (2007)).  Thus, the examiner's use of the phrase "without resort to mere speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Finally, the examiner should clearly identify precisely which facts cannot be determined.

As noted above, the VA examiner's May 2009 report reflects subjectively reported symptoms and functional limitations; findings from physical examination and active, passive, and repetitive range of motion testing; and findings from x-ray studies of the Veteran's right shoulder.  In the absence of any explanation as to what other information or clinical findings are necessary, it is unclear to the Board as to why the examiner is unable to provide a non-speculative opinion as to the extent of additional limitation of shoulder motion and function due to pain, fatigue, and lack of endurance.  The absence of such an explanation is exacerbated by the fact that the Veteran has not received any treatment for his right shoulder in over 18 years, as reported during the VA examination.  Accordingly, there is no other medical evidence in the record which permits the Board to make a determination as to functional limitations resulting from pain, fatigue, or lack of endurance.  Also for these reasons, the VA examiner's May 2009 opinion is incomplete.

In view of the foregoing, and given that more than three years have passed since the May 2009 VA examination, the Veteran should be arranged to undergo a new VA examination to explore the current severity of the Veteran's right shoulder disability.  38 C.F.R. § 3.159(c)(4); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (noting that VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that an examination that is too remote for rating purposes cannot be considered contemporaneous).

Prior to the examination, and in order to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his right shoulder since June 2008.  VA must then also make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.



Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for a disability rating in excess of 20 percent for hyperabduction injury of the right shoulder with residual tendonitis, prior to March 1, 2010, and for a disability rating in excess of 10 percent for hyperabduction injury of the right shoulder with residual tendonitis, from March 1, 2010, to include the propriety of a rating reduction from 20 percent to 10 percent, effective March 1, 2010.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.
	
The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment since June 2008 for his right shoulder.

2.  Make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, performed by an appropriate physician, to determine the symptoms and current severity of the Veteran's right shoulder hyperabduction with residual chronic tendonitis and limited range of motion.  The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

A physical examination, range of motion testing, repetitive motion testing, radiological studies, and any other tests and studies deemed necessary by the examiner should be performed.  All clinical findings and subjectively reported symptoms and functional impairment should be reported.  The examiner should indicate whether, on examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  After completion of the above development, the issues of the Veteran's entitlement to a disability rating in excess of 20 percent for hyperabduction injury of the right shoulder with residual tendonitis, prior to March 1, 2010, and, to a disability rating in excess of 10 percent for hyperabduction injury of the right shoulder with residual tendonitis, from March 1, 2010, to include the propriety of a rating reduction from 20 percent to 10 percent, effective March 1, 2010, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


